Citation Nr: 1109554	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-24 889	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin disorder, to include a skin disability of the hands and feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to September 1992 and from January 1995 to June 2000.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in part, denied the Veteran's attempt to reopen her claim of entitlement to service connection for allergic, atopic dermatitis and eczema of the hands and feet.

In June 2007, the Veteran appeared at a Central Office Board hearing before an Acting Veterans Law Judge.  The transcript of that hearing has been associated with the claims file.

In November 2007, the Board remanded the case to the RO for further evidentiary development of the issue currently on appeal.

In November 2009, the Veteran appeared at a Central Office Board hearing before an Acting Veterans Law Judge.  The transcript of that hearing has been associated with the claims file.  At that hearing, the Veteran submitted additional evidence, and waived her right to initial review by the RO.  See 38 C.F.R. § 20.1304 (2010).

In March 2010, the Board found that new and material evidence sufficient to reopen the claim for a skin disorder of the hands and feet had been received, and remanded the matter for further development. 

As noted in the March 2010 Board decision and remand, this appeal concerns issues on which there have been two hearings from two different acting Veterans Law Judges.  Since the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, this matter will be decided by a three member panel of Veterans Law Judges, which will include the two acting Veterans Law Judges that presided over the Veteran's Board hearings in June 2007 and November 2009.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. 
§ 20.707 (2010).  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1988 to September 1992 and from January 1995 to June 2000.

2.  On February 28, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland that the Veteran died in January 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 28, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland that the Veteran died in January 2011.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


			
	DAVID L. WIGHT	K. R. FLETCHER             
	             Veterans Law Judge                                      Acting Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
	                                               ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


